Citation Nr: 0719440	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-10 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1956 to 
January 1958 in the United States Army.  His military 
occupational specialty was Construction Machine Operator.  
This matter arises from a July 2003 rating decision which 
denied service connection for hearing loss.  

In March 2005, the Board denied service connection for 
hearing loss and in June 2006, the United States Court of 
Veterans Appeals (Court) vacated the March 2005 Board 
decision and remanded the case for compliance with a joint 
motion.  Subsequently, the Board remanded the matter in 
November 2006.  


FINDING OF FACT

The preponderance of the evidence is against a find that 
current hearing loss is related to service. 


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.307, 3.309, 3.385 (2006)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in July 2002 and 
December 2006.  The RO specifically informed the veteran of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf, and to submit any evidence in 
his possession pertaining to his claim.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  An audiological examination report 
from L.M. Warsaw Jr., M.D., a hearing screening test, and a 
VA examination report have been associated with the claims 
folder.  The Board notes that the veteran's service medical 
records are unavailable, and not associated with the claims 
folder.  VA has made efforts to obtain service medical 
records not currently associated with the claims folder.  
However, it appears that the veteran's records were destroyed 
in a fire at the National Personnel Records Center (NPRC) in 
1973.  There is no indication that any other service records 
are presently available.  In a Memorandum dated in June 2003, 
the Military Record Specialist indicated that he/she had been 
unable to reconstruct service medical records.  The 
Specialist indicated that the service medical records had 
been destroyed by fire.  The Board finds that additional 
efforts to obtain the veteran's service medical records would 
be futile, and as such, the Board finds that VA has fulfilled 
its duty to assist in obtaining such records.

Neither the veteran nor his representative has identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  The Board is also unaware of any such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

The veteran contends that his current hearing loss was the 
result of his exposure to loud noise while in the service.  
He asserts and submitted evidence showing that while in 
service he had been out on a rifle range where he pulled 
targets and "fired for record."  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Additionally, if an organic disease of the nervous system 
becomes manifest to a degree of at least 10 percent within 
one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
this case, this presumption does not apply as further 
discussed below.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran currently has hearing loss as the January 2007 VA 
examination report noted the following pure tone thresholds, 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
70
85
95
LEFT
45
55
85
95
85

Average pure tone threshold was 76.25 decibels in the right 
ear and 80 decibels in the left ear.  Word recognition was 38 
percent in the right ear and 14 percent in the left ear.  

While service medical records are unavailable, other evidence 
has been considered in evaluating this claim.  In the record 
is a copy of a letter the veteran wrote to his parents in 
November 1957.   The veteran wrote in the letter that he had 
been out on the rifle field during the past three days.  He 
further indicated that he had pulled targets for the first 
two days and "fired for record" on the third day.  He 
mentioned problems hearing, especially in his right ear.  The 
letter suggests that the veteran was a deer hunter prior to 
service and planned to hunt after service too.  

A screening hearing test dated in January 1981 and signed by 
someone in a personnel department has been associated with 
the claims folder.  The report checked a block indicating 
that the veteran's hearing was not within normal range and 
instructed the veteran to be careful to use ear protection 
when in noise to prevent further loss.  There was no 
statement linking the veteran's hearing loss to his time in 
service or explanation as to why the veteran was being 
screened for hearing problems, apparently by his employer.

Also in the claims folder is an audiological report performed 
by L.M. Warshaw, Jr., M.D dated in May 2001.  The report 
suggests a hearing loss in the left ear and notes that his 
wife had ordered hearing aids.  Dr. Warshaw's report did not 
suggest a nexus to the veteran's hearing loss and his 
military service.  

A letter written by the veteran's wife received in April 2004 
noted that upon his return home from service, she noticed a 
difference in the veteran's hearing.  She found she had to 
speak loudly and distinctly for the veteran to understand 
her.  Additionally, the radio and television volume had to be 
raised to accommodate the veteran.  

Pursuant to the Board's November 2006 Remand, VA afforded the 
veteran an examination in November 2007.  The claims folder 
was reviewed in conjunction with the examination.  
Examination revealed moderate to profound sensory-neural 
hearing loss bilaterally with speech reception thresholds 
consistent with pure-tone findings bilaterally and poor 
word/speech recognition scores bilaterally (the left ear was 
poorer than the right ear and scores for both ears were 
poorer than expected).  As to the etiology of the veteran's 
hearing loss, the examiner stated that an opinion could not 
be made without resort to mere speculation due to lack of 
evidence in support or against the veteran's claim.  The 
examiner noted that the veteran's November 1957 letter to his 
parents established evidence of a right ear hearing 
difficulty while the veteran was in service on two occasions.  
The examiner added, however, that the etiology of the 
veteran's hearing difficulty could not be established as 
there was no available evidence to establish whether the 
veteran's problem was transient or permanent.  He also noted 
that the veteran's right ear hearing problems could have 
resulted from wax impaction or middle ear fluid/infection, 
two transient forms of hearing loss not related to service.  
The examiner further noted that the veteran reported 
significant noise exposure pre and post service while working 
in a saw mill and recreational noise history from deer 
hunting.  

Based upon the evidence, the Board finds that service 
connection for hearing loss is unwarranted.  While he 
currently has hearing loss, there is no competent evidence 
that current disability is related to service.  The first 
documented findings of a hearing problem was in January 1981, 
which was several decades after discharge. The lengthy period 
without treatment and lack of documented evidence of 
continuity of symptomatology weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  A 
sensorineural hearing loss did not manifest itself within one 
year of service discharge so there is no presumption for 
service connection.  The Board acknowledges the veteran's 
contention that he was on a rifle range while in service.  
However, his report of discharge does not reflect a military 
occupational specialty or awards or decorations reflecting 
extraordinary exposure to firing ranges or other acoustic 
trauma.  The evidence shows that the veteran had significant 
noise exposure before and after service.  Also, while the VA 
examiner pointed out that the veteran's letter to his parents 
showed evidence of right ear hearing problems in service, the 
examiner found that his hearing problem could have been due 
to a number of factors, unrelated to service.  In this 
regard, though the veteran complained of right ear hearing 
loss to his parents in service, the post service evidence 
reflects bilateral hearing loss with the left ear hearing 
poorer than the right.  Absent evidence showing a nexus 
between service and current disability, service connection is 
not warranted.  The January 2007 VA examination report 
specifically noted that the etiology could not be determined 
without resort to speculation.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102  

To the extent that the veteran himself has claimed his 
hearing loss is related to service, as layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's hearing loss was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A.
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


